DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/19/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrically conductive solid material".  There is insufficient antecedent basis for this limitation in the claim nor in claims 9 or 1 on which claim 10 depends.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 9-10, 50-54, and 58-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (GB 2333399 A).
Regarding claim 1, Yang discloses a method comprising: penetrating (with conducting rods B101/B102/B201/B202, abstract and fig 5) a portion of an article (electricity storage/discharge device, abstract and fig 5) comprising: 
an electrically non-conductive layer (isolator plate I101; page 17 line 10, page 68 line 30-page 69 line 6, and figs 5 and 7) comprising a first side and a second side that is penetrated during the penetrating (front and back/left and right of I101 penetrated by conducting rods, figs 5 and 7); 
a first electrode portion adjacent to the first side of the electrically non-conductive layer (positive electrode plate P101 at back/right of I101, abstract and figs 5 and 7), wherein the first electrode portion comprises a first electrode active material that is an electrochemically active species (positive electrode plate of primary or secondary batteries, pg. 75 ln. 12-14) that is penetrated during the penetrating (by conducting rods, figs 5-8); and 
a second electrode portion adjacent to the second side of the electrically non-conductive layer (negative electrode plate P201 at front/left of I101, abstract and figs 5 and 7), wherein the second electrode portion comprises a second electrode active material that is an electrochemically active species (negative electrode plate of primary or secondary batteries, pg. 75 ln. 30-pg. 76 ln. 2) that is penetrated during the penetrating (by conducting rods, figs 5-7), 
such that an electrical coupling between the first electrode portion and the second electrode portion is established (connection via conducting rods between same or different polarity electrode plates in parallel or series combination or in a mixture of combinations, pg. 12 ln. 19-22 and pg. 17 ln. 15-21).

Regarding claim 2, Yang discloses the limitations of claim 1 above and discloses the penetrating comprises piercing the article (insertion of conducting rods, figs 5-8) with a solid object (solid conducting rods, abstract and exemplary fig 13 like fig 5).

Regarding claim 3, Yang discloses the limitations of claim 2 above and discloses the solid object is or comprises a pin (solid conducting rod reads on “pin”, abstract and fig 13 for example).

Regarding claim 6, Yang discloses the limitations of claim 1 above and discloses the penetrating causes the formation of an electrically conductive solid material region (conducting rods B101/B102/B201/B202, fig 5; made of conductive material, pg. 1 ln. 13-14) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (rods shown extending through P101-I101-P201, figs 7-8), 
wherein the electrically conductive solid material region electrically couples the first electrode portion and the second electrode portion (connection via conducting rods between same or different polarity electrode plates in parallel or series combination or in a mixture of combinations, pg. 12 ln. 19-22 and pg. 17 ln. 15-21).

Regarding claim 9, Yang discloses the limitations of claim 1 above and discloses the penetrating causes the formation of a cavity (hollow conducting rod creates cavity when penetrating article, abstract and fig 5) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (hollow rods through electrode plates and isolator, fig 5).

Regarding claim 10, Yang discloses the limitations of claim 9 above and discloses at least a portion of 

Regarding claim 50, Yang discloses the limitations of claim 9 above and discloses the cavity is a first cavity, and the article further comprises a second cavity (plurality of hollow rods forming plurality of cavities – i.e., inclusive of first and second; figs 5-6).

Regarding claim 51, Yang discloses the limitations of claim 6 above and discloses the electrically conductive solid material region is a first electrically conductive solid material region, and the article further comprises a second electrically conductive solid material region (multiple solid conductive conducting rods B101/B102/B201/B202 make up multiple – i.e., inclusive of first and second – conductive solid material regions; abstract and figs 5, 13).

Regarding claim 52, Yang discloses the limitations of claim 9 above and discloses the article comprises a first side and a second side opposite the first side, and the cavity extends from the first side to the second side (conductive rods with hollow cavities extend through entire thickness – i.e., from a first to a second side, left-to-right per figs 7-8).

Regarding claim 53, Yang discloses the limitations of claim 6 above and discloses the article comprises a first side and a second side opposite the first side, and the electrically conductive solid material region extends from the first side to the second side (conductive rods extend through entire thickness – i.e., from a first to a second side, left-to-right per figs 7-8).

Regarding claim 54, Yang discloses the limitations of claim 1 above and discloses the electrically non-conductive layer comprises a release layer (isolator body includes isolator films/sheets, pg. 68 ln. 30-pg. 69 ln. 1).

Regarding claim 58, Yang discloses the limitations of claim 1 above and discloses the article is a part of an electrochemical device (electricity storage device comprises all article components cited above, abstract).

Regarding claim 59, Yang discloses the limitations of claim 58 above and discloses the article is electrically coupled to an electrically conductive terminal of the electrochemical device (current collecting terminals C101/C102/C201/C202; abstract, pg. 11 ln. 30-pg. 12 ln. 2, and fig 5).

Regarding claim 60, Yang discloses the limitations of claim 58 above and discloses the electrochemical device is part of a rechargeable battery (secondary battery is a known electricity storage device, pg. 11 ln. 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 7, 35, 44-45, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 6 above.
Regarding claim 5 and claim 7, Yang discloses the limitations of claim 1 above but fails to teach the first electrode portion has a polarity, and the second electrode portion has a polarity that is the same as the polarity of the first electrode portion, nor that the first electrode active material of the first electrode portion is the same as the second electrode active material of the second electrode portion.
However, Yang does teach that electrode plates having the same polarity can be connected in parallel by the conducting rods (pg. 12 ln. 19-22 and pg. 17 ln. 15-21). 
Therefore, it would have been in the ambit of a person having ordinary skill in the art to rearrange parts within the Yang invention, such that the first and second electrode plates had the same polarity (and thus were made of the same electrode active material) and were still joined by the conducting rods; such would have been obvious to a skilled artisan to achieve desired output characteristics of the storage/discharge article since series versus parallel connections are known to yield differing output characteristics. See also MPEP 2144.04 VI C.
Thereby, claims 5 and 7 are rendered obvious.

Regarding claim 35, modified Yang discloses the limitations of claim 1 above and discloses the penetrating causes the formation of an electrically conductive solid material region (conducting rods B101/B102/B201/B202, fig 5; made of conductive material, pg. 1 ln. 13-14) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (rods shown extending through P101-I101-P201, figs 7-8), 
wherein the electrically conductive solid material region electrically couples the first electrode portion and the second electrode portion (connection via conducting rods between same or different polarity electrode plates in parallel or series combination or in a mixture of combinations, pg. 12 ln. 19-22 and pg. 17 ln. 15-21).

Regarding claim 44, Yang discloses the limitations of claim 9 above and teaches cavity has a cross-section perpendicular to its length (cross-section of hollow cavity seen in figs 5-6, length of hollow conducting rods forming cavity seen in figs 5 and 7-8), but fails to explicitly teach the ratio of the perimeter of the cross-section to the area of the cross-section is greater than or equal to 1 mm-1 and less than or equal to 30 mm-1.
Yang Figures 5 and 13, for example, show different cross-sectional sizes of the conductive rods’ hollow cavities. The  size of an article is not a matter of invention; see MPEP 2144.04 IV A. Thus, it is within the ambit of a person having ordinary skill in the art to select the desired perimeter and, in turn, cross-sectional area of the cylindrical conductive rods’ hollow cavities to meet the desired current load needed to be collected thereby (pg. 13 ln. 20-21).
Thereby, claim 44 is rendered obvious.

Regarding claim 45, modified Yang teaches the limitations of claim 6 above and teaches the electrically conductive solid material region has a cross-section perpendicular to its length (cross-section of conducting rods seen in figs 5-6, length of conducting rods seen in figs 5 and 7-8), but fails to explicitly teach the ratio of the perimeter of the cross-section to the area of the cross-section is greater than or equal to 1 mm-1 and less than or equal to 30 mm-1.
Yang Figures 5 and 13, for example, show different cross-sectional sizes of the conductive rods. The  size of an article is not a matter of invention; see MPEP 2144.04 IV A. Thus, it is within the ambit of a person having ordinary skill in the art to select the desired perimeter and, in turn, cross-sectional area of the cylindrical conductive rods to meet the desired current load needed to be collected thereby (pg. 13 ln. 20-21).
Thereby, claim 45 is rendered obvious.

Regarding claim 55, modified Yang discloses the limitations of claim 5 above but fails to explicitly teach a portion of the first electrode portion or the second electrode portion is covered by a third electrode portion, wherein the third electrode portion has a polarity that is opposite of the polarity of the first electrode portion and the second electrode portion.
However, Yang does teach alternating polarities of electrode plates P101 and P201 (figs 5, 7-8) and teaches that connection via conducting rods can be made between same or different polarity electrode plates in parallel or series combination or in a mixture of combinations (pg. 12 ln. 19-22 and pg. 17 ln. 15-21). Thus, when modified in regards to claim 5 above where two same polarities were connected across an isolator plate, the Yang inventive concept further includes another (a third) opposite polarity electrode plate also covering the first/second electrode plate (per figs 5, 7-8).
This teaching of Yang, and the teaching of series/parallel/combination connection between the electrode plates of same and opposite polarity, would have motivated a person having ordinary skill in the art to arrange and connect the polarities of electrode plates in differing configurations as needed to achieve desired output characteristics of the storage/discharge article since series versus parallel connections are known to yield differing output characteristics, and since Yang teaches these different connections are to be between same versus opposite polarities of electrodes. See also MPEP 2144.04 VI C.
Thereby, claim 55 is rendered obvious.

Claim(s) 36, 40, 42, 57, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 7 above, and further in view of Hasegawa et al. (JP 2013008564 A, as cited and attached to the Office action dated 07/19/2022).
Regarding claim 36, modified Yang teaches the limitations of claim 7 above but fails to teach  the first electrode active material and the second electrode active material comprise lithium metal.
Hasegawa, which is analogous in the art of laminated secondary batteries, teaches a non-conductive resin layer 13 with electrode active material portions 12 on both faces thereof (abstract and fig 1) similar to that of Yang. Hasegawa teaches in [0038] that active material layer 12 is capable of inserting and extracting lithium ions, giving examples of oxides containing lithium, and further teaches that this active material using 80% or more of the lithium held by the positive electrode enhances the battery safety during accidental overcharging. 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the first and second same polarity active materials of modified Yang with the lithium-containing oxide active material taught by Hasegawa with the motivation of achieving the benefit of improved secondary battery safety. 
Thus, the instant claim 36 is rendered obvious.

Regarding claim 40 and claim 42, Yang discloses the limitations of claim 1 above but fails to explicitly teach the first electrode active material comprises lithium metal nor the second electrode active material comprises lithium metal.
Hasegawa, which is analogous in the art of laminated secondary batteries, teaches non-conductive separator 30 with first and second electrode active material layers 12 and 22 on opposing faces thereof (fig 1 and [0060, 0064]). Hasegawa [0038] and [0054] teach that both active material layers 12 and 22 are materials capable of inserting and extracting lithium ions, teaching examples of lithium-containing metal oxides for both materials. Hasegawa [0038] teaches that active material 12 using 80% or more of the lithium held by the positive electrode enhances the battery safety during accidental overcharging, and Hasegawa [0054] teaches that when a lithium transition metal oxide is used as active material 22, deterioration of the negative electrode is reduced and the battery life can be extended.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the first and second active materials Yang to be lithium-containing oxide active materials as taught by Hasegawa with the motivation of achieving improved secondary battery safety and extended battery life.
Thereby, claims 40 and 42 are rendered obvious. 

Regarding claim 57, Yang discloses the limitations of claim 1 above but fails to teach a liquid electrolyte in electrochemical communication with the first electrode portion and/or the second electrode portion.
Hasegawa, which is analogous in the art of laminated secondary batteries, teaches a layered secondary battery including a plurality of electrode plates (fig 1) and teaches such being enclosed in a container together with non-aqueous liquid electrolyte ([0025, 0081]). Hasegawa [0143] teaches that non-aqueous electrolyte solution is known in the art among other electrolyte options to yield a functional secondary battery.
A skilled artisan would have found it obvious to select liquid electrolyte, as taught by Hasegawa, to be the electrolyte within the Yang electricity device and expect a functional secondary battery (see also Yang pg. 11 ln. 15). Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness (MPEP 2143 I E).
Thus, claim 57 is rendered obvious.

Regarding claim 61, Yang discloses the limitations of claim 1 above but fails to explicitly teach the electrochemical device is a part of an electric vehicle.
	Yang does teach that a secondary battery is a known type of electricity storage and discharge device (pg. 11 ln. 15).
	Hasegawa, which is analogous in the art of secondary batteries, teaches in [0002] that secondary batteries have come to be used for applications such as electric vehicles due to a growing awareness of environmental problems and energy saving.
	Thus, a skilled artisan would have found it obvious to use the secondary battery of Yang in an electrical vehicle application in order to achieve energy saving as taught by Hasegawa.
	Thereby, claim 61 is rendered obvious.

Claim(s) 37, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Hasegawa as applied to claims 36, 40, and 42 above, and further in view of Takahashi et al. (US 2001/0038938 A1).
Regarding claim 37, modified Yang teaches the limitations of claim 36 above but fails to teach the lithium metal is part of a lithium metal alloy.
When modifying Yang in regards to claim 7 above, a skilled artisan would have found it obvious to select the arrangement such that the first and second active materials both comprised negative active material as needed to meet design requirements, with “first” and “second” being relative terms (see citations in claim 7 rejection above). Further, Hasegawa [0054] teaches that when a lithium transition metal oxide is used as active material 22, deterioration of the negative electrode is reduced and the battery life can be extended.
Takahashi, which is analogous in the art of laminated electrochemical devices with lithium ion secondary battery chemistry ([0001] and figs 8, 10), teaches in [0120] that lithium metal and lithium alloy or oxide material are known equivalents for electrode active material.
Thus, a skilled artisan would have found it obvious to select a lithium alloy instead of oxide as taught by Takahashi and arrive at a functional battery of modified Yang. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Thereby, claim 37 is rendered obvious.

Regarding claim 41 and 43, modified Yang teaches the limitations of claims 40 and 42 above but fails to teach the lithium metal is part of a lithium metal alloy.
Examiner notes that “first” and “second” are relative terms and that the positive and negative electrode of Yang could be rearranged by a skilled artisan as needed to meet design requirements; see MPEP 2144.04 VI C.
Takahashi, which is analogous in the art of laminated electrochemical devices with lithium ion secondary battery chemistry ([0001] and figs 8, 10), teaches in [0120] that lithium metal and lithium alloy or oxide material are known equivalents for electrode active material.
Thus, a skilled artisan would have found it obvious to select a lithium alloy instead of oxide as taught by Takahashi and arrive at a functional battery of modified Yang. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Thereby, claims 41 and 43 are rendered obvious.

Allowable Subject Matter
Claims 4, 8, 11, 38-39, 46-49, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, there is no teaching, suggestion, nor reason to remove the solid object since such is the conducting rod acting as electrical connector and current collector between the electrode plates. Removing the rods would render the Yang invention unusable.
Regarding claim 8, there is no teaching toward nor suggestion of the electrically conductive solid material region also comprising the electrode active material present in the first electrode portion and the second electrode portion; in the modified Yang invention above, the electrode active material(s) are lithium-containing and are separate from the electrically conducting rods forming the electrically conductive region between electrodes. There is no suggestion that such would be the same material, since the rods in Yang serve as current collectors which are different than the electrodes.
Claims 38-39 contain the allowable subject matter of claim 8 on which they depend.
Regarding claim 11, there is no teaching, suggestion, nor reason to fill a portion the cavity with electrically conductive material since the walls of the cavity themselves are formed by a hollow conducting rod which serves the purpose of electrical conduction, so filling such with more conductive material would be unnecessarily redundant and likely7wasteful of material.
Regarding claim 46, there is no teaching toward nor suggestion of double-sided electrode portions within the Yang invention nor reason to modify Yang to include such since Yang does teach multiple electrode portions but all separated from one another by isolator plates.
Claims 47-49 and 56 contain the allowable subject matter of claim 46 on which they depend.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-11, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1, 5-7, 9-11, and 35 under 35 USC 102, and all other dependent claims under 35 USC 103, have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims 1 and 7-8, as well as newly added claims 36-61. The new ground of rejection relies on Yang as the primary reference where Hasegawa, previously applied, is only used as a secondary teaching reference. Examiner also notes that arguments regarding the amended limitations and newly added claims are directed to features which were not yet claimed nor considered at the time of the previous rejection, necessitating the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727